Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00437-CV

                    IN RE SOUTHLAND LLOYDS INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 28, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 11, 2013, relator Southland Lloyds Insurance Company filed a petition for writ of

mandamus seeking review of the trial court’s stated reasons for granting a new trial after previously

granting traditional and no-evidence motions for summary judgment in favor of relator.

           Texas trial courts are afforded broad discretion in granting new trials. See Johnson v.

Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex. 1985). To date, the Texas Supreme Court

has only provided for a very limited review of a trial court’s order granting a new trial after a jury’s

verdict. See In re United Scaffolding, Inc., 377 S.W.3d 685, 686 (Tex. 2012) (orig. proceeding);

In re Columbia Med. Ctr., 290 S.W.3d 204, 209-10 (Tex. 2009) (orig. proceeding). This court has

previously declined to conduct a substantive review of a trial court’s stated reasons for granting a


1
 This proceeding arises out of Cause No. 10-12-12408-ZCV, styled Estefana Loera v. Southland Lloyds Insurance
Company, pending in the 293rd Judicial District Court, Zavala County, Texas, the Honorable Cynthia L. Muniz
presiding.
                                                                                        04-13-00437-CV


new trial on mandamus. See In re Discount Tire Co. of Tex., No. 04-12-00850-CV, 2013 WL
241953 (Tex. App.—San Antonio Jan. 23, 2013, orig. proceeding) (mem. op); In re State Farm

Mut. Auto. Ins. Co., No. 04-11-00708-CV, 2011 WL 4830177 (Tex. App.—San Antonio Oct. 12,

2011, orig. proceeding) (mem. op.); In re Camp Mystic, Inc., No. 04-11-00694-CV, 2011 WL
4591194 (Tex. App.—San Antonio Oct. 5, 2011, orig. proceeding). Because we conclude the trial

court’s orders in this case satisfy the requirement for specificity set out in In re Columbia and

further articulated in In re United Scaffolding, no further review is available on mandamus. See

United Scaffolding, 377 S.W.3d at 688; Columbia Med. Ctr., 290 S.W.3d at 213; see also Discount

Tire, 2013 WL 241953, at *1. Having considered relator’s petition for writ of mandamus and the

response filed by real party in interest Estefana Loera, the court is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).

                                                   PER CURIAM




                                                  -2-